Citation Nr: 0618982	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  02-17 284	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
with hammertoes and callosities, currently evaluated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from April 1950 to 
April 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The Board notes that in a June 2005 rating decision, the RO 
granted service connection and assigned a 100 percent rating 
for peripheral neuropathy (Charcot Marie Tooth disease) of 
both lower extremities, effective February 21, 2001.  This is 
considered a full grant of the benefit sought on appeal, and 
those issues are no longer in appellate status.  


FINDING OF FACT

On October 7, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, through his authorized representative, that a 
withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran, through his authorized representative, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2005).  The veteran (through his 
authorized representative) has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


